DETAILED ACTION
This office action response the Request for Continued Examination application on 02/19/2021.
Claims 1-16, 18-27, and 29-30 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
Response to Amendment
This communication is in response to the amendments filed on February 19, 2021. Claims 1, 11, 15, and 27 have been amended. Claim 1-16, 18-27, and 29-30 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 15 and 27 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MODARRES RAZAVI et al. (U.S. Patent Application Publication No. 2020/0045667), (“Modarres”, hereinafter), in view of Siomina et al. (U.S. Patent Application Publication No. 2014/0228051), (“Siomina”, hereinafter).
As per Claim 1, Modarres discloses a method of wireless communication of a user equipment (UE) ([see, e.g., Network 100 includes one or more UE(s) 110, [0113], and Fig. 3]), comprising: 
transmitting a positioning request comprising at least an indication of at least one of a positioning requirement or capability information of the UE ([see, e.g., sends a 
wherein the positioning requirement of the UE indicates a positioning requirement level from among a set of different positioning requirement levels ([see, e.g., wherein the OTDOA Positioning with NB-IoT, the certain requirements set Positioning measurement accuracy that some UEs have considered as minimum capabilities, and with better capabilities the NB-IoT UE should have, [0109, 0122, 0136, 0146, 0151], and Fig. 3]); and
 receiving a positioning reference signal (PRS) having parameters ([see, e.g., UEs should aggregate the DL reference signal (e.g., PRS) includes parameter, [0153], and Fig. 3]) configured based on at least one of the positioning requirement or the capability information of the UE included in the positioning request ([see, e.g., the positioning request that requests the wireless device 110 to provide information about the capability of the wireless device, [0205, 0153], and Fig. 13]), and 
wherein the parameters include one or more of a waveform type of the PRS ([see, e.g., UEs specific waveform that is detected, [0011], and Fig. 1]), resources on which the PRS will be transmitted, numerology associated with the PRS, bandwidth associated with the PRS, precoding associated with the PRS, or periodicity associated with the PRS ([see, e.g., UEs should aggregate the DL reference signal (e.g., PRS) includes parameter based on their bandwidth, [0153], and Fig. 3]).  
Modarres doesn’t appear explicitly disclose: capability information of the UE included in the positioning request. 

In view of the above, having the system of Modarres and then given the well-established teaching of Siomina, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Modarres as taught by Siomina. The motivation for doing so would have been to provide measured positioning reference signals (PRS) results improve positioning measurements (Siomina, ¶ [0014]).
As per Claim 2, Modarres and Siomina disclose the method of claim 1, and Modarres further discloses wherein the positioning requirement indicates at least one of 
a positioning accuracy ([see, e.g., positioning accuracy for NB -IoT devices is enabled, [0109, 0122, 0146], and Fig. 3]), a ranging accuracy, and a velocity determination support.
As per Claim 3, Modarres and Siomina disclose the method of claim 1, and Modarres further discloses wherein each positioning requirement level in the set of different positioning requirement levels indicates corresponding parameters associated with at least one of a ranging accuracy, velocity determination support, and a bandwidth ([see, e.g., UEs should aggregate the DL reference signal (e.g., PRS) includes parameter based on their bandwidth, [0153], and Fig. 3]).
As per Claim 5, Modarres and Siomina disclose the method of claim 1, and Modarres further discloses wherein the capability information indicates an operating 
As per Claim 6, Modarres and Siomina disclose the method of claim 1, and Modarres further discloses further comprising: performing at least one of UE positioning, ranging, or a UE velocity determination using the PRS received by the UE ([see, e.g., the UE capability related to OTDOA positioning with NB-IoT, abstract, [0085, 0123], and Fig. 3]).
As per Claim 9, Modarres and Siomina disclose the method of claim 1, and Modarres further discloses wherein the UE is one of a plurality of internet of things devices in a cell served by a base station ([see, e.g., the positioning method candidate for FeMTC and NB-IoT UEs, [0123-0125], and Fig. 3]), the method further comprising: 
receiving, from the base station, configuration information indicating the parameters for the PRS common to the plurality of internet of things devices ([see, e.g., wireless device 110 receives OTDOA assistance data from the network, performing an operation related to OTDOA positioning with NB-IoT or MTC, and the OTDOA assistance data indicates a PRS configuration [0201], and Fig. 12]).
As per Claim 11, Modarres discloses a user equipment (UE) for wireless communication ([see, e.g., wireless device 110, [0173], and Fig. 7]), comprising: 
a memory ([see, e.g., item 730, [0173], and Fig. 7]); and 
at least one processor coupled to the memory ([see, e.g., item 720, [0173], and Fig. 7]); and configured to: 
transmit a positioning request comprising at least an indication of at least one of a positioning requirement or capability information of the UE ([see, e.g., sends a 
wherein the positioning requirement of the UE indicates a positioning requirement level from among a set of different positioning requirement levels ([see, e.g., wherein the OTDOA Positioning with NB-IoT, the certain requirements set Positioning measurement accuracy that some UEs have considered as minimum capabilities, and with better capabilities the NB-IoT UE should have, [0109, 0122, 0136, 0146, 0151], and Fig. 3]);  
receive a positioning reference signal (PRS) having parameters configured based on at least one of the positioning requirement or the capability information of the UE included in the positioning request ([see, e.g., UEs should aggregate the DL reference signal (e.g., PRS) includes parameter, [0153], and Fig. 3]), 
wherein the parameters include one or more of a waveform type of the PRS ([see, e.g., UEs specific waveform that is detected, [0011], and Fig. 1]), resources on which the PRS will be transmitted, numerology associated with the PRS, bandwidth associated with the PRS ([see, e.g., UEs should aggregate the DL reference signal (e.g., PRS) includes parameter based on their bandwidth, [0153], and Fig. 3]), precoding associated with the PRS, or periodicity associated with the PRS.
Modarres doesn’t appear explicitly disclose: the capability information of the UE included in the positioning request. 
However, Siomina discloses the capability information of the UE included in the positioning request ([see, e.g., capability information is included in a positioning request, [0097], and Fig. 5]).

As per Claim 12, Modarres and Siomina disclose the UE of claim 11, and Modarres further discloses wherein each positioning requirement level in the set of different positioning requirement levels indicates corresponding parameters associated with at least one of a ranging accuracy, velocity determination support, and a bandwidth ([see, e.g., UEs should aggregate the DL reference signal (e.g., PRS) includes parameter based on their bandwidth, [0153], and Fig. 3]).
As per Claim 14, Modarres and Siomina disclose the UE of claim 11, and Modarres further discloses wherein the capability information indicates an operating bandwidth supported by the UE ([see, e.g., the UE capabilities include Bandwidth, [0137-0138, 0153], and Fig. 3]).
As per Claim 15, Modarres discloses a method of wireless communication of a base station ([see, e.g., Network 100 includes one or more UE(s) 110, [0113], and Fig. 3]), comprising: 
receiving a positioning request comprising at least one of a positioning requirement or capability information of at least one device that requests to perform a positioning operation ([see, e.g., sends a positioning request that requests the wireless device to provide information about the capability of the wireless device, [0053,0205], 
configuring parameters associated with a positioning reference signal (PRS) based on at least one of the positioning requirement or the capability information of the UE included in the positioning request ([see, e.g., UEs should aggregate the DL reference signal (e.g., PRS) includes parameter, [0153], and Fig. 3]), 
wherein configuring the parameters includes configuring one or more of a waveform type of the PRS ([see, e.g., UEs specific waveform that is detected, [0011], and Fig. 1]),  resources on which the PRS will be transmitted, numerology associated with the PRS, bandwidth associated with the PRS ([see, e.g., UEs should aggregate the DL reference signal (e.g., PRS) includes parameter based on their bandwidth, [0153], and Fig. 3]), precoding associated with the PRS, or periodicity associated with the PRS; and transmitting the PRS having the parameters.
Modarres doesn’t appear explicitly disclose: the capability information of the UE included in the positioning request. 
However, Siomina discloses the capability information of the UE included in the positioning request ([see, e.g., capability information is included in a positioning request, [0097], and Fig. 5]).

As per Claim 16, Modarres and Siomina disclose the method of claim 15, and Modarres further discloses wherein the positioning requirement indicates at least one of a positioning accuracy ([see, e.g., positioning accuracy for NB -IoT devices is enabled, [0109, 0122, 0146], and Fig. 3]), a ranging accuracy, and a velocity determination support for the at least one device.
As per Claim 18, Modarres and Siomina disclose the method of claim 15, and Modarres further discloses wherein the capability information indicates an operating bandwidth supported by the at least one device ([see, e.g., the UE capabilities include Bandwidth, [0137-0138, 0153], and Fig. 3]).
As per Claim 19, Modarres and Siomina disclose the method of claim 15, and Modarres further discloses wherein configuring the parameters comprises selecting the parameters for the PRS based on the positioning requirement and capability information of the at least one device ([see, e.g., UEs should aggregate the DL reference signal (e.g., PRS) includes parameter based on their bandwidth, [0153], and Fig. 3]). 
As per Claim 23, Modarres and Siomina disclose the method of claim 15, and Modarres further discloses wherein the at least one device is one of a plurality of internet of things devices in a cell served by the base station ([see, e.g., the positioning 
transmitting configuration information indicating the parameters for the PRS common to the plurality of internet of things devices ([see, e.g., wireless device 110 receives OTDOA assistance data from the network, performing an operation related to OTDOA positioning with NB-IoT or MTC, and the OTDOA assistance data indicates a PRS configuration [0201], and Fig. 12]).
As per Claim 25, Modarres and Siomina disclose the method of claim 15, and Modarres further discloses wherein the at least one device comprises a narrow bandwidth internet of things (IoT) device ([see, e.g., the UE capability related to OTDOA positioning with NB-IoT, abstract, [0085, 0123], and Fig. 3]), and 
wherein configuring the parameters associated with the PRS further comprises configuring a muting pattern for the PRS to reduce inter-cell interference ([see, e.g., configuration parameters may be introduced alterations and permutations, [0160, 0240]]).
As per Claim 26, Modarres and Siomina disclose the method of claim 15, and Modarres further discloses wherein the at least one device comprises a wide bandwidth internet of things (IoT) device, and wherein configuring the parameters associated with the PRS further comprises configuring a frequency hopping pattern for the PRS ([see, e.g., network node 115 sends a positioning request that requests the wireless device 110 to provide information about the capability of the wireless device that relates to OTDOA positioning with NB-IoT or MTC, capability information include one or more of 
As per Claim 27, Modarres discloses an apparatus for wireless communication ([see, e.g., Network 100 includes one or more UE(s) 110, [0113, 0187], and Fig. 9]), comprising: 
a memory ([see, e.g., item 930, [0185], and Fig. 9]); and 
at least one processor coupled to the memory ([see, e.g., items 920,  930, [0184-0185], and Fig. 9]) and configured to: 
receive a positioning request comprising at least one of a positioning requirement or capability information of at least one device that needs to perform a positioning operation ([see, e.g., sends a positioning request that requests the wireless device to provide information about the capability of the wireless device, [0053,0205], and Fig. 13]), wherein the positioning requirement of the at least one device indicates a positioning requirement level from among a set of positioning requirement levels ([see, e.g., wherein the OTDOA Positioning with NB-IoT, the certain requirements set Positioning measurement accuracy that some UEs have considered as minimum capabilities, and with better capabilities the NB-IoT UE should have, [0109, 0122, 0136, 0146, 0151], and Fig. 3]);  
configure parameters associated with a positioning reference signal (PRS) based on at least one of the positioning requirement or the capability information included in the positioning request ([see, e.g., UEs should aggregate the DL reference signal (e.g., PRS) includes parameter, [0153], and Fig. 3]),

Modarres doesn’t appear explicitly disclose: the capability information of the UE included in the positioning request. 
However, Siomina discloses the capability information of the UE included in the positioning request ([see, e.g., capability information is included in a positioning request, [0097], and Fig. 5]).
In view of the above, having the system of Modarres and then given the well-established teaching of Siomina, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Modarres as taught by Siomina. The motivation for doing so would have been to provide measured positioning reference signals (PRS) results improve positioning measurements (Siomina, ¶ [0014]).
As per Claim 29, Modarres discloses the apparatus of claim 27, and Modarres further discloses wherein the capability information indicates an operating bandwidth supported by the at least one device ([see, e.g., the UE capabilities include Bandwidth, [0137-0138, 0153], and Fig. 3]).
As per Claim 30, Modarres discloses the apparatus of claim 27, and Modarres further discloses wherein the at least one processor is configured to select the parameters for the PRS based on the positioning requirement and capability information of the at least one device, as part of configuring the parameters ([see, e.g., UEs should aggregate the DL reference signal (e.g., PRS) includes parameter based on their bandwidth, and the  parameter is based on UE capability related to OTDOA positioning with NB-IoT,  [0085, 0123, 0153], and Fig. 3]). 

Claims 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MODARRES RAZAVI et al. (U.S. Patent Application Publication No. 2020/0045667), (“Modarres”, hereinafter), in view of Park et al. (U.S. Patent Application Publication No. 2017/0111880), (“Park”, hereinafter).
As per Claims 4, 13, Modarres doesn’t appear explicitly disclose: wherein the positioning requirement level is quantized and indicated via a bitmap, wherein the bitmap is transmitted in a physical uplink control channel (PUCCH) or communicated as a group index in a scheduling request.
However, Park discloses wherein the positioning requirement level is quantized and indicated via a bitmap ([see, e.g., the positioning reference signal transmitting subframe information that expressed in bitmap, [0017], and Fig. 5]), wherein the bitmap is transmitted in a physical uplink control channel (PUCCH) or communicated as a group index in a scheduling request ([see, e.g., a bit number of usable PDCCH, [0017, 0062, 0271], and Fig. 5]).
In view of the above, having the system of Modarres and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in .

Claims 7, 8, 10, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over MODARRES RAZAVI et al. (U.S. Patent Application Publication No. 2020/0045667), (“Modarres”, hereinafter), in view of HAN et al. (U.S. Patent Application Publication No. 2016/0043887), (“Han”, hereinafter).
As per Claims 7, 20, Modarres doesn’t appear explicitly disclose: wherein the waveform type of the PRS received by the UE comprises a Cyclic-Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform.
However, Han discloses wherein the waveform type of the PRS received by the UE comprises a Cyclic-Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform ([see, e.g., receive PRSs from a plurality of cells in the positioning subframe, wherein the PRS, includes the length of a CP of OFDM symbols within the positioning subframe,  [0020, 0086-0088], and Fig. 11]).
In view of the above, having the system of Modarres and then given the well-established teaching of Han, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Modarres as taught by Han. The motivation for doing so would have been to provide performance of channel estimation results improve the efficiency of data 
As per Claims 8, 21, Modarres doesn’t appear explicitly disclose: wherein the CP-OFDM waveform of the PRS received by the UE comprises one of: a discrete linear frequency modulation sequence having a configurable slope and initial frequency, a multi-carrier phase coded constant amplitude zero autocorrelation (CAZAC) sequence, a concatenation of chirp sequences in at least one of a time domain and a frequency domain, a frequency multiplexed sequence of complementary waveforms, or a pair of complementary Golay sequences. 
However, Han discloses wherein the CP-OFDM waveform of the PRS received by the UE comprises one of: a multi-carrier phase coded constant amplitude zero autocorrelation (CAZAC) sequence ([see, e.g., a Constant Amplitude Zero Auto-Correlation (CAZAC) sequence can be used as the reference signal sequence, [0062], and Fig. 6]).
In view of the above, having the system of Modarres and then given the well-established teaching of Han, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Modarres as taught by Han. The motivation for doing so would have been to provide performance of channel estimation results improve the efficiency of data transmission and reception using multiple transmission antennas and multiple reception antennas (Han, ¶ [0007-0008]).
As per Claims 10, 24, Modarres doesn’t appear explicitly disclose: wherein the configuration information is received via radio resource control (RRC) signaling, or a physical downlink shared channel (PDSCH), and a grant for the PDSCH carrying the configuration information is received in a group common physical downlink control channel (PDCCH).
However, Han discloses wherein the configuration information is received via radio resource control (RRC) signaling, or a physical downlink shared channel (PDSCH) ([see, e.g., the positioning subframe configuration information and the type configuration of each downlink subframe may be transmitted to the UE, the downlink subframe configuration information may be transmitted through an radio resource control (RRC) message, [0082], and Fig. 11]), and 
a grant for the PDSCH carrying the configuration information is received in a group common physical downlink control channel (PDCCH) ([see, e.g., the downlink subframe, (corresponding to PDCCH and PDSCH),  includes the configuration information may be transmitted through an radio resource control (RRC) message, [0082], and Fig. 11]).
As per Claim 22, Modarres and Han discloses the method of claim 21, and Han further discloses wherein selecting the parameters for the PRS comprises selecting a configuration of the CP-OFDM waveform and a sequence carried by the CP-OFDM waveform ([see, e.g., receive PRSs from a plurality of cells in the positioning subframe, wherein the PRS, includes the length of a CP of OFDM symbols within the positioning subframe, [0020, 0086-0088], and Fig. 11]).



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU D BELETE/Examiner, Art Unit 2468         
/PARTH PATEL/Primary Examiner, Art Unit 2468